UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22496 American Funds Global Balanced Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Vincent P. Corti American Funds Global Balanced Fund 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Funds Global Balanced FundSM Investment portfolio January 31, 2012 unaudited Common stocks — 56.71% Shares Value CONSUMER DISCRETIONARY — 10.09% Home Depot, Inc. $ DIRECTV, Class A1 General Motors Co.1 Virgin Media Inc. Marks and Spencer Group PLC Time Warner Inc. Kohl's Corp. Honda Motor Co., Ltd. British Sky Broadcasting Group PLC Hyundai Motor Co. Swatch Group Ltd, non-registered shares YUM! Brands, Inc. Daimler AG Toyota Motor Corp. Mattel, Inc. SES SA, Class A (FDR) CONSUMER STAPLES — 9.87% Altria Group, Inc. British American Tobacco PLC Philip Morris International Inc. ConAgra Foods, Inc. Reynolds American Inc. Lorillard, Inc. Ralcorp Holdings, Inc.1 Nestlé SA Imperial Tobacco Group PLC Anheuser-Busch InBev NV Cia. de Bebidas das Américas — AmBev, preferred nominative (ADR) Wesfarmers Ltd. FINANCIALS — 6.61% JPMorgan Chase & Co. Citigroup Inc. Westfield Group Credit Suisse Group AG1 Willis Group Holdings PLC Société Générale Agricultural Bank of China, Class H HSBC Holdings PLC (Hong Kong) Bank of America Corp. UBS AG1 Link Real Estate Investment Trust Ping An Insurance (Group) Co. of China, Ltd., Class H Hongkong Land Holdings Ltd. ENERGY — 5.29% Royal Dutch Shell PLC, Class B BP PLC BP PLC (ADR) Devon Energy Corp. Apache Corp. Husky Energy Inc. ConocoPhillips OAO Gazprom (ADR) INDUSTRIALS — 4.96% Masco Corp. General Dynamics Corp. Jardine Matheson Holdings Ltd. Bureau Veritas SA Southwest Airlines Co. United Continental Holdings, Inc.1 Qantas Airways Ltd.1 HEALTH CARE — 3.93% Abbott Laboratories Novartis AG GlaxoSmithKline PLC Biogen Idec Inc.1 Sonic Healthcare Ltd. INFORMATION TECHNOLOGY — 3.37% Microsoft Corp. HTC Corp. HOYA Corp. Compal Electronics, Inc. Nintendo Co., Ltd. Baidu, Inc., Class A (ADR)1 TELECOMMUNICATION SERVICES — 3.12% Koninklijke KPN NV SOFTBANK CORP. Singapore Telecommunications Ltd. Verizon Communications Inc. Millicom International Cellular SA (SDR) OJSC Mobile TeleSystems (ADR) AT&T Inc. MATERIALS — 2.87% CRH PLC Dow Chemical Co. ArcelorMittal Amcor Ltd. Vicat S.A. Israel Chemicals Ltd. UTILITIES — 2.87% National Grid PLC SSE PLC GDF SUEZ MISCELLANEOUS — 3.73% Other common stocks in initial period of acquisition Total common stocks (cost: $1,678,385,000) Convertible securities — 0.45% CONSUMER DISCRETIONARY — 0.45% General Motors Co., Series B, 4.75% convertible preferred 2013 Total convertible securities (cost: $13,743,000) Principal amount Bonds & notes — 36.16% ) BONDS & NOTES OF GOVERNMENTS OUTSIDE THE U.S. — 15.47% Japanese Government, Series 238, 1.40% 2012 ¥ Japanese Government, Series 264, 1.50% 2014 Japanese Government, Series 269, 1.30% 2015 Japanese Government, Series 275, 1.40% 2015 Japanese Government, Series 14, 1.20% 20172 Japanese Government, Series 288, 1.70% 2017 Japanese Government, Series 296, 1.50% 2018 Japanese Government, Series 310, 1.00% 2020 Japanese Government, Series 21, 2.30% 2035 German Government 4.25% 2014 € German Government 1.50% 20162 German Government, Series 6, 4.00% 2016 German Government, Series 7, 4.00% 2018 German Government, Series 8, 4.25% 2018 German Government 1.75% 20202 German Government 3.00% 2020 German Government 6.25% 2024 German Government, Series 8, 4.75% 2040 German Government 3.25% 2042 United Mexican States Government, Series M, 7.50% 2012 MXN7,500 United Mexican States Government Global 6.625% 2015 $ United Mexican States Government, Series M10, 7.75% 2017 MXN131,500 United Mexican States Government 3.50% 20172 United Mexican States Government, Series M, 6.50% 2021 United Mexican States Government, Series M20, 10.00% 2024 United Mexican States Government, Series M30, 10.00% 2036 Netherlands Government Eurobond 3.25% 2015 € Netherlands Government Eurobond 4.00% 2018 Netherlands Government Eurobond 4.00% 2019 Netherlands Government Eurobond 7.50% 2023 Singapore (Republic of) 1.625% 2013 $
